IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED
STEVEN SHAREK,

             Petitioner,

 v.                                                      Case No. 5D17-1746

STATE OF FLORIDA,

           Respondent.
________________________________/

Opinion filed August 4, 2017

Petition for Belated Appeal
A Case of Original Jurisdiction.

Steven Sharek, Jasper, pro se.

Pamela Jo Bondi, Attorney General
Tallahassee, and, Marjorie Vincent-Tripp,
Assistant Attorney General, Daytona
Beach, for Respondent.


PER CURIAM.

      The petition for belated appeal is granted. A copy of this opinion shall be filed with

the trial court and be treated as the notice of appeal from the September 8, 2016 violation

of probation judgment and sentence in Case No. 05-2013-CF-058631-A, in the Circuit

Court in and for Brevard County, Florida. See Fla. R. App. P. 9.141(c)(6)(D).


      PETITION GRANTED.


COHEN, C.J., LAMBERT and EDWARDS, JJ., concur.